UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4126


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN JOSEPH SPEARS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:13-cr-00054-F-2)


Submitted:   August 29, 2014                 Decided:    September 4, 2014


Before AGEE and    THACKER,     Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


R. Clarke Speaks, SPEAKS LAW FIRM, Wilmington, North Carolina,
for Appellant.   Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John Joseph Spears pled guilty in accordance with a

written      plea    agreement       to    conspiracy          to     commit     armed      bank

robbery      in     violation      of     18        U.S.C.   § 371        (2012),    and     was

sentenced to sixty months of imprisonment.                            On appeal, Spears’

attorney has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), conceding there are no meritorious claims, but

raising two issues:               (1) whether the district court committed

error by not offering an adequate explanation for the sentence

imposed;      and    (2)    whether       the        district       court    erred     by    not

properly considering Spears’ extraordinary personal history and

characteristics in denying his motion for a variance sentence.

Spears was advised of his right to file a pro se supplemental

brief but did not do so.                The United States moves to dismiss the

appeal based on a waiver-of-appellate-rights provision in the

plea agreement.            Spears opposes the motion.                       For the reasons

that follow, we dismiss in part, and affirm in part.

              In    the    plea    agreement,          Spears    waived       his    right    to

appeal    his      sentence,      except       for     grounds      not     extant   in     this

appeal.      Upon review of the record, we conclude that the waiver

is   valid    and    enforceable.              We    further     find     that   the     issues

Spears    seeks      to    raise    on     appeal——the          two     sentencing       issues

raised in counsel’s Anders brief——fall within the scope of the

waiver.      United States v. Blick, 408 F.3d 162, 168-70 (4th Cir.

                                                2
2005).     Accordingly, we grant the motion to dismiss the appeal,

insofar as it relates to sentencing, and do not further address

counsel’s sentencing issues on appeal.

            The appeal waiver did not apply to Spears’ conviction,

however.        Having reviewed the entire record, we find that the

district    court          substantially          complied     with    Fed.      R.    Crim.      P.

11(b)(1), there was a factual basis for the plea, and the plea

was knowing and voluntary.                     Because Spears did not move in the

district    court          to     withdraw      his     guilty    plea,    we     review         the

adequacy of the Fed. R. Crim. P. 11 hearing for plain error

only,    United States v. Martinez, 277 F.3d 517, 524–27 (4th Cir.

2002), and find none.

            Pursuant to Anders, we have reviewed the entire record

for meritorious, nonwaivable issues and have found none.                                          We

therefore dismiss the appeal of his sentence and affirm Spears’

conviction.          This court requires that counsel inform Spears, in

writing,    of       his    right        to   petition    the    Supreme       Court        of   the

United States for further review.                       If Spears requests that such

a   petition     be    filed,          but    counsel    believes      that     the     petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                           Counsel’s motion must

state    that    a    copy        of    the   motion     was    served    on     Spears.          We

dispense    with           oral        argument    because       the     facts        and    legal



                                                  3
contentions   are   adequately   presented   in   the    materials   before

this court and argument would not aid the decisional process.



                                                        DISMISSED IN PART;
                                                          AFFIRMED IN PART




                                   4